SUMMARY ORDER
AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
This appeal arises out of claims, pursuant to 42 U.S.C. § 1983, by plaintiff-appellant Calvin Lucky for false arrest, false imprisonment, excessive use of force, malicious prosecution, abuse of process, substantive and procedural due process, failure to intervene, and a claim against the City of New York under Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). The United States District Court for the Southern District of New York (Denise Cote, Judge) granted summary judgment in favor of the defendants with respect to all claims, except for the claim of excessive force, and thereby dismissed those claims. Thereafter, the excessive force claim was settled by a Stipulation and Order that dismissed the complaint and closed the case. The plaintiff then filed a timely notice of appeal.
On appeal, the plaintiff reasserts the same core argument made to the District Court: that the plaintiff was arrested, imprisoned, and prosecuted without probable cause where the robbery victim who identified the plaintiff as his assailant made inconsistent statements about the incident. We have considered all of the plaintiff-*302appellant’s arguments and find them to be without merit.
For essentially the reasons stated by the District Court, the judgment is AFFIRMED.